DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This is a final office action prepared in response to the amended claims and remarks filed by Applicant on September 11, 2022 relating to U.S. Patent Application 16/869,198 filed on May 7, 2020.  Claims 1-5, 8, 10-14 and 17-20 have been amended. Claims 1-8 and 10 – 21 are pending and have been examined. 

Information Disclosure Statement


The information disclosure statement submitted on September 15, 2022 is in compliance with the provisions of 37 CFR 1.97 and will be reviewed by the Examiner. 


Response to Arguments


Applicant's Remarks filed on September 11, 2022 have been fully considered, however, are unpersuasive. 
With regard to the 35 USC § 101 rejection Applicant asserts that the claims are directed to an electronic payment network running in parallel with a blockchain network which cannot be performed in the mind and do not fall into any of the enumerated groupings for abstract ideas. (Remarks, p. 10). Examiner respectfully disagrees. The claims recite the abstract idea of receiving, authenticating and processing a transaction request which amounts to commercial interactions involving business relations which falls under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. (See Section 101 rejection below). 
Applicant further asserts that the additional elements of the claims recite a specific improvement over prior payment systems because a parallel-disposed blockchain network can settle a fiat payment on an electronic payment network at the same time that the payment is submitted on the electronic payment network and an automated compliance check is performed to ensure that the remote payment transaction is verified and , as such, provide an unconventional solution to the problem of speeding up processing on an electronic payment network. (Remarks, pp.  10 – 11).  Applicant also asserts that under Step 2B, the ordered combination of elements in the independent claims amounts to significantly more than the judicial exception. (Remarks, p. 12).  Examiner respectfully disagrees. Applicant’s own statement regarding the reduction of time for a payment to settle (Remarks, p. 8) indicates that this is a solution to a business problem, not a technical problem. There is no technical improvement of the traditional payment network (ACH or the like). (See Specification, Par. 53). The payment network and blockchain are recited at a high level and used and used in the ordinary capacity to implement the abstract idea. The additional elements of the claims do not integrate the abstract idea into a practical application or constitute significantly more. The Section 101 rejection is maintained.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 8 and 10 – 21 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 8 and 21 are directed to an apparatus. Claims 10 – 18 are directed to a method. Claims 19 – 20 are directed to a non-transitory computer readable medium comprising instructions that cause a processor to perform a method. Therefore, on its face, each of Claims 1 - 8 and 10 – 21 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites an apparatus comprising: a memory; and a processor communicably coupled to the memory and configured to establish communication channels between a sender, a receiver, an electronic payment network, and a blockchain network coupled to a host platform via an application programming interface (API) service of the host platform; receive a selection of a type of a digital obligation from the sender; dynamically establish a message flow between the sender and the receiver based on the selected type of the digital obligation; capture messages transmitted between the sender and the receiver via the communication channels established by the API service, and extract transaction details from the captured messages of an electronic fiat payment transaction between the sender and the receiver submitted via the electronic payment network during execution of the dynamically established message flow, wherein the transaction details comprise information about a transfer of value from the sender to the receiver via the remote electronic payment network which has not been settled, verify, via the blockchain network, that the electronic fiat payment transaction on the remote electronic payment network complies with one or more predefined rules; execute a blockchain transaction via a blockchain ledger of the blockchain network which transfers a crypto-based asset from the receiver to the sender via the blockchain ledger to settle the electronic fiat payment transaction submitted via the remote electronic payment network; and record the message  and a result of the verification via the blockchain ledger. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea involves communications between a sender and receiver relating to a fiat payment transaction which is unsettled and is settled through the transfer of an asset of value from the receiver which amounts to commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 10 and 19 contain similar elements and are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites an apparatus comprising: a memory; and a processor communicably coupled to the memory and configured to establish communication channels between a sender, a receiver, an electronic payment network, and a blockchain network coupled to a host platform via an application programming interface (API) service of the host platform; receive a selection of a type of a digital obligation from the sender; dynamically establish a message flow between the sender and the receiver based on the selected type of the digital obligation; capture messages transmitted between the sender and the receiver via the communication channels established by the API service, and extract transaction details from the captured messages of an electronic fiat payment transaction between the sender and the receiver submitted via the electronic payment network during execution of the dynamically established message flow, wherein the transaction details comprise information about a transfer of value from the sender to the receiver via the remote electronic payment network which has not been settled, verify, via the blockchain network, that the electronic fiat payment transaction on the remote electronic payment network complies with one or more predefined rules; execute a blockchain transaction via a blockchain ledger of the blockchain network which transfers a crypto-based asset from the receiver to the sender via the blockchain ledger to settle the electronic fiat payment transaction submitted via the remote electronic payment network; and record the message  and a result of the verification via the blockchain ledger. The additional elements recited in the Claim 1 are underlined above. The blockchain and API elements are recited at a high level and are being used as tools to implement the abstract idea. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of Claim 1 add only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2, 11 and 20 (detecting and verifying a message content within the message which comprises information about one or more of an anti-money laundering (AML) compliance, know your client (KYC) compliance, and sanctions compliance), Claims 3 and 12 (verify a signature of the sender which is attached to a message based on predefined signatures),  Claims 4 and 13 (verify a format of and a header of captured messages are compliant with header requirements and format requirements of ISO 20022), Claims 5 and 14 (determine whether an XML injection has occurred within a message based on a comparison of message content to syntax stored within an XML library), Claims 6 and 15 (receiving notice of a successful compliance verification of the transfer of value from the receiver, and in response, storing the notice via the blockchain ledger), Claims 7 and 16 (the processor is further configured to receive notice of a failed compliance verification of the transfer of value from the receiver, and in response, terminate the transfer of value from the sender to the receiver via the electronic payment network), Claims 8 and 17 (to identify a sensitive data value within the message received via the API and replace the sensitive data value with a non-sensitive proxy value before forwarding the message to the receiver), Claim 18 (signing the captured messages with a unique signature in response to successful verification) and Claim 21 (detect that the electronic fiat payment transaction has settled on the electronic payment network, and in response, undo the transfer of the crypto-based asset from the receiver to the sender) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1- 8 and 10 - 21 are not patent eligible. 


Claim Interpretation

Claims 1, 10 and 19 contain limitations that include intended use language. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 

The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

Claims 1, 10 and 19 each contain the clause “… via the blockchain ledger to settle the electronic fiat payment transaction …”.  This clause clearly refers to intended use; it does nothing positively; the clauses at issue are not elements of the limitations, rather, they are someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claims. These clauses will be given little, if any, patentable weight. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        11/18/2022